Case 1:14-cv-00403-RDM Document 192 Filed 01/24/20 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia
Sai )
Plaintiff )
V. ) Case No. = 1:14-cv-14-0403
Transportation Security Administration )
Defendant )

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Sai, Plaintiff

Date: 01/15/2020 Al2g ) OK,

Attorney’s signature

Chike B. Croslin (D00514)

Printed name and bar number
Sidley Austin LLP

1501 K St NW
Washington, DC 20005

 

Address

ccroslin@sidley.com
E-mail address

(202) 736-8000

Telephone number

(202) 736-8711
FAX number
